—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about May 10, 1993, which denied defendant-appellant’s motion for a change of venue from Bronx County to New York County, unanimously affirmed, with costs.
A change of venue was properly denied pursuant to CPLR 510 (1) on the ground that Bronx County is not a proper venue, no demand for a change to a proper county having been served as required by CPLR 511 (b) (see, Pittman v Maher, 202 AD2d 172). Nor was it an abuse of discretion to deny a change of venue from Bronx County to New York County pursuant to CPLR 510 (3). After the only party who resided in the Bronx was dismissed from the action, appellant failed to demonstrate that any material witnesses reside in New York County (see, Bell v Cusano, 197 AD2d 382), or would be genuinely inconvenienced by having to have to travel to the Bronx instead of New York County courthouse (see, Kurnitz v New Rochelle Hosp. Med. Ctr., 166 AD2d 390). Concur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.